 1   BRENDA J. ERDOES, Legislative Counsel
     Nevada Bar No. 3644
 2   KEVIN C. POWERS, Chief Litigation Counsel
     Nevada Bar No. 6781
 3   NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
     401 S. Carson St.
 4   Carson City, NV 89701
     Tel: (775) 684-6830; Fax: (775) 684-6761
 5   E-mail: kpowers@lcb.state.nv.us
     Attorneys for Defendant Legislature of the State of Nevada
 6

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
      REBEKAH CHARLESTON; ANGELA
 9    DELGADO-WILLIAMS; and LEAH                               Case No. 3:19-cv-00107-MMD-WGC
      ALBRIGHT-BYRD,
10                                                             ORDER GRANTING DEFENDANT
              Plaintiffs,                                      NEVADA LEGISLATURE’S MOTION TO
11                                                             EXTEND TIME TO ANSWER OR
              vs.                                              RESPOND TO PLAINTIFFS’ FIRST
12                                                             AMENDED COMPLAINT
      STATE OF NEVADA; STEVE SISOLAK, in his
13    capacity as Governor of the State of Nevada; and                     (First Request)
      the LEGISLATURE OF THE STATE OF
14    NEVADA,

15            Defendants.

16                                                 MOTION

17        Defendant Nevada Legislature (Legislature), by and through its counsel the Legal Division of the

18   Legislative Counsel Bureau (LCB) under Nevada Revised Statutes (NRS) 218F.720, hereby files this

19   motion to extend time until April 30, 2019—which is 7 days after the Legislature’s session deadline for

20   first House passage of legislation on April 23, 2019—for the Legislature to answer or respond to

21   Plaintiffs’ first amended complaint (ECF No. 12) under FRCP 12 and FRCP 15(a)(3). This is the

22   Legislature’s first request to extend time to answer or respond to Plaintiffs’ first amended

23   complaint under FRCP 12 and FRCP 15(a)(3). The Legislature’s answer or response to the first

24   amended complaint is due on April 3, 2019, under FRCP 12 and FRCP 15(a)(3).


                                                         -1-
 1         The Legislature’s motion to extend time is made under FRCP 6(b) and Local Rule IA 6-1 and is

 2   based upon the following Memorandum of Points and Authorities and all pleadings, documents and

 3   exhibits on file in this case.

 4                            MEMORANDUM OF POINTS AND AUTHORITIES

 5         I.   Summary of reasons for extension of time.

 6         Plaintiffs filed their original complaint (ECF No. 1) on February 25, 2019, and they filed their first

 7   amended complaint on March 18, 2019.           Plaintiffs served their first amended complaint on the

 8   Legislature by messenger service on March 20, 2019. Therefore, the Legislature’s answer or response to

 9   the first amended complaint is due on April 3, 2019, under FRCP 12 and FRCP 15(a)(3).

10         The Legislature needs additional time to properly research and address the numerous novel and

11   complex jurisdictional, procedural and constitutional issues raised by Plaintiffs’ federal preemption

12   claims challenging the validity of Nevada’s statutes and local ordinances licensing and regulating legal

13   brothels. In addition, the Legislature needs additional time to prepare an appropriate answer or response

14   to the first amended complaint because the Legislature and its legal staff are currently engaged in the

15   Legislature’s biennial regular legislative session and the Nevada Constitution only gives the Legislature

16   an extremely limited timeframe to perform its lawmaking functions between early February and early

17   June of each odd-numbered year.

18         Within this extremely limited timeframe, the Legislature and its legal staff must follow stringent

19   deadlines under the Joint Standing Rules to effectively and efficiently draft, introduce, hear, consider,

20   review, amend, debate and process hundreds of bills and amendments. For example, during the period

21   leading up to April 23, 2019, the Legislature’s legal staff must draft hundreds of amendments to bills

22   and resolutions in order to meet the deadlines in the Joint Standing Rules for committee passage in the

23   first House on April 12, 2019, and for first House passage on April 23, 2019.

24


                                                         -2-
 1         Therefore, given the stringent deadlines and time constraints of the ongoing legislative session and

 2   its extraordinary demands on the time and resources of the Legislature and its legal staff, the Legislature

 3   respectfully asks the Court to grant the Legislature’s motion to extend time until April 30, 2019—which

 4   is 7 days after the Legislature’s session deadline for first House passage of legislation on April 23,

 5   2019—for the Legislature to answer or respond to the first amended complaint under FRCP 12 and

 6   FRCP 15(a)(3).

 7         II.   Background regarding Plaintiffs’ federal constitutional claims.

 8         In their first amended complaint filed on March 18, 2019, Plaintiffs plead federal constitutional

 9   claims pursuant to 42 U.SC. § 1983 for alleged violations of their civil rights committed by the named

10   Defendants—the State of Nevada; Steve Sisolak in his official capacity as the Governor of the State of

11   Nevada; and the Legislature in its official capacity as the legislative authority of the State of Nevada.

12   Plaintiffs assert federal-question jurisdiction under 28 U.SC. § 1331 and federal civil-rights jurisdiction

13   under 28 U.S.C. § 1343(a)(3).

14         Plaintiffs claim that, under the Supremacy Clause of Article VI of the United States Constitution,

15   certain federal criminal laws relating to illegal prostitution and sex trafficking preempt the provisions of

16   the Nevada Revised Statutes that give less populated counties in Nevada the local option of allowing

17   businesses to operate “a licensed house of prostitution.” NRS 201.354(1); NRS 244.345(8). In addition,

18   Plaintiffs claim that these federal criminal laws also preempt the local ordinances of the counties that

19   have exercised their local option and elected to license and regulate such businesses, which are more

20   commonly known as legal brothels.

21         However, contrary to this Court’s Local Rules, Plaintiffs have not provided any citations to the

22   relevant local ordinances or, alternatively, attached copies of the local ordinances as exhibits or included

23   them as part of their appendix. Specifically, under this Court’s Local Rules, Plaintiffs had a duty to

24   either: (1) provide proper citations to the legal authorities—including the relevant local ordinances—set


                                                         -3-
 1   forth in their first amended complaint; or (2) if those legal authorities “are not accessible on Westlaw or

 2   LexisNexis,” attach copies of the legal authorities as exhibits to their first amended complaint or include

 3   them in their appendix. Local Rule IA 7-3 & 10-3. Because Plaintiffs’ counsel failed to follow this

 4   Court’s Local Rules, the Legislature’s counsel will be required to spend additional time and resources

 5   doing legal research that Plaintiffs’ counsel should have presented to this Court in the first instance. For

 6   this reason alone, Plaintiffs’ first amended complaint is facially deficient.

 7         To support the federal preemption claims in their first amended complaint, Plaintiffs rely on

 8   several federal criminal laws that prohibit a person from engaging in certain unlawful conduct which

 9   involves travel or other acts in or affecting interstate or foreign commerce and which relate to

10   prostitution or sex trafficking. 18 U.S.C. § 1591(a); 18 U.S.C. § 2422(a); 22 U.S.C. §§ 7101-7114.

11   Plaintiffs claim that these federal criminal laws preempt Nevada’s statutes and local ordinances

12   licensing and regulating legal brothels based on their contention that permitting the operation of legal

13   brothels is in direct conflict with the congressional intent underlying these federal criminal laws to:

14   (1) “prevent persons from persuading, inducing, enticing, and/or coercing any person to travel across

15   state lines to engage in prostitution”; and (2) “ensure just and effective punishment of traffickers and to

16   protect their victims.” (ECF No. 12 at 37-38.) In particular, Plaintiffs claim that:

17            Because the brothel industry in Nevada openly and notoriously persuades, induces,
           entices, and coerces individuals to travel in interstate commerce to commit acts of
18         prostitution, [Nevada’s statutes and local ordinances licensing and regulating legal brothels]
           cannot exist simultaneously with [the federal criminal laws] and thereby [are] preempted
19         and in violation of the Supremacy Clause of the U.S. Constitution.

20   (ECF No. 12 at 38-39.)

21         In their prayer for relief, Plaintiffs ask for a declaratory judgment that Nevada’s statutes and local

22   ordinances licensing and regulating legal brothels are “unconstitutional [and] null and void as preempted

23   by federal law,” and a preliminary and permanent injunction “prohibiting the State of Nevada and all of

24   its political subdivisions from implementing, enforcing, or putting into force and effect” Nevada’s


                                                          -4-
 1   statutes and local ordinances licensing and regulating legal brothels. (ECF No. 12 at 39.) Plaintiffs also

 2   ask for an order requiring the State of Nevada to allocate funds in an amount not less than $2,000,000

 3   per year to the State Contingency Account for deposit to a special fund, designated as the “Nevada Sex

 4   Trade Exit Fund,” to be used specifically to assist persons seeking to exit the sex trade, including,

 5   without limitation, providing mental health services, rent assistant, job training, scholarships, funding

 6   for childcare, medical treatments, tattoo removal and other assistance. (ECF No. 12 at 39.) Plaintiffs

 7   additionally ask that the order: (1) require all persons requesting money from the Nevada Sex Trade Exit

 8   Fund to provide proof of having been prostituted in Nevada through legal brothels as a result of the

 9   enactment of Nevada’s statutes and local ordinances licensing and regulating legal brothels; and

10   (2) prohibit any person who was ever in brothel ownership or brothel management from receiving

11   money from the Nevada Sex Trade Exit Fund. (ECF No. 12 at 39.) Finally, Plaintiffs ask that the order

12   require the Nevada Sex Trade Exit Fund to remain funded and running for 10 years from the date of the

13   order declaring that Nevada’s statutes and local ordinances licensing and regulating legal brothels are

14   preempted by federal law. (ECF No. 12 at 39.)

15         III.   Reasons for extension of time.

16         Plaintiffs’ first amended complaint raises numerous novel and complex jurisdictional, procedural

17   and constitutional issues, and the Legislature needs additional time to properly research and address

18   these novel and complex issues and prepare an appropriate answer or response to the first amended

19   complaint under FRCP 12 and FRCP 15(a)(3). In particular, as noted by the Ninth Circuit Court of

20   Appeals, the State of Nevada is “alone among the states” in permitting the operation of legal brothels

21   under “stringent licensing and regulation.” Coyote Publishing, Inc. v. Miller, 598 F.3d 592, 596 (9th

22   Cir. 2010). In Coyote Publishing, the Ninth Circuit held that Nevada’s statutes restricting certain

23   advertising by legal brothels did not violate the First Amendment’s protection of commercial speech.

24   Id. at 602-11. However, the Ninth Circuit did not directly address the constitutional issue of whether


                                                        -5-
 1   any federal criminal laws preempt Nevada’s statutes and local ordinances licensing and regulating legal

 2   brothels, and based on the Legislature’s preliminary research, no other federal court has directly

 3   addressed this constitutional issue. Consequently, the Legislature needs additional time to properly

 4   research and address the numerous novel and complex jurisdictional, procedural and constitutional

 5   issues raised by Plaintiffs’ federal claims challenging the validity of Nevada’s statutes and local

 6   ordinances licensing and regulating legal brothels.

 7          In addition, the Legislature needs additional time to prepare an appropriate answer or response to

 8   the first amended complaint because the Legislature and its legal staff are currently engaged in the

 9   Legislature’s biennial regular legislative session and the Nevada Constitution only gives the Legislature

10   an extremely limited timeframe to perform its lawmaking functions between early February and early

11   June of each odd-numbered year. See Nev. Const. art. 4, § 2 (limiting Nevada’s regular legislative

12   sessions to 120 consecutive calendar days beginning on the first Monday of February of each odd-

13   numbered year). Within this extremely limited timeframe, the Legislature and its legal staff must follow

14   stringent deadlines under the Joint Standing Rules to effectively and efficiently draft, introduce, hear,

15   consider, review, amend, debate and process hundreds of bills and amendments.

16          For example, during the period leading up to April 23, 2019, the Legislature’s legal staff must

17   draft hundreds of amendments to legislative bills and resolutions in order to meet the deadlines in the

18   Joint Standing Rules for committee passage in the first House on April 12, 2019 (68th calendar day of

19   the session), and for first House passage on April 23, 2019 (79th calendar day of the session). See Joint

20   Standing Rule No. 14.3 (Final Dates for Action by Standing Committees and Houses), Assembly

21   Concurrent Resolution No. 1, 80th Leg. (Nev. Feb. 4, 2019) (adopting the Joint Standing Rules of the

22   Senate and Assembly for the 80th Session), accessible on Westlaw at 2019 NV A.R. 1. 1

23
     1
         Also available at https://www.leg.state.nv.us/Session/80th2019/Bills/ACR/ACR1_EN.pdf.
24


                                                           -6-
 1         Therefore, given the stringent deadlines and time constraints of the ongoing legislative session and

 2   its extraordinary demands on the time and resources of the Legislature and its legal staff, the Legislature

 3   respectfully asks the Court to grant the Legislature’s motion to extend time until April 30, 2019—which

 4   is 7 days after the Legislature’s session deadline for first House passage of legislation on April 23,

 5   2019—for the Legislature to answer or respond to the first amended complaint under FRCP 12 and

 6   FRCP 15(a)(3).

 7         Finally, the Legislature’s requested extension will not unduly delay the proceedings or prejudice

 8   the rights of Plaintiffs. In particular, Plaintiffs allege that they are all residents of the State of Texas, but

 9   Plaintiffs do not allege that they have any presently existing personal contacts or connection with the

10   State of Nevada. (ECF No. 12 at 2-3 & 19-34.) Even though Plaintiffs allege that they are former

11   victims of sex trafficking who were forced to engage in illegal prostitution in Nevada, Plaintiffs do not

12   allege that they presently face any personal threat from illegal prostitution or sex trafficking crimes in

13   the State of Nevada. (ECF No. 12 at 2-3 & 19-34.) Therefore, given that Plaintiffs are not residents of

14   the State of Nevada, have not alleged any presently existing personal contacts or connection with the

15   State of Nevada, and have not alleged any presently existing personal threat from illegal prostitution or

16   sex trafficking crimes in the State of Nevada, Plaintiffs have not demonstrated that they presently face

17   any personal threat of actual or imminent harm from application or enforcement of the challenged

18   statutory provisions in the State of Nevada.

19         Consequently, in the absence of any allegations demonstrating that Plaintiffs presently face any

20   personal threat of actual or imminent harm, Plaintiffs have not established the extraordinary

21   circumstances necessary to justify any expedited treatment of the proceedings in this case. As a result, it

22   would not unduly delay the proceedings or prejudice the rights of Plaintiffs for the Court to grant the

23   Legislature additional time to prepare an appropriate answer or response to the first amended complaint

24   under FRCP 12 and FRCP 15(a)(3).


                                                            -7-
 1                                               CONCLUSION

 2         Based upon the foregoing, the Legislature respectfully asks the Court to grant the Legislature’s

 3   motion to extend time until April 30, 2019—which is 7 days after the Legislature’s session deadline for

 4   first House passage of legislation on April 23, 2019—for the Legislature to answer or respond to the first

 5   amended complaint (ECF No. 12) under FRCP 12 and FRCP 15(a)(3).

 6         DATED:      This 29th     day of March, 2019.

 7                     Respectfully submitted,

 8                     BRENDA J. ERDOES
                       Legislative Counsel
 9
                 By: /s/ Kevin C. Powers
10                   KEVIN C. POWERS
                     Chief Litigation Counsel
11                   Nevada Bar No. 6781
                     NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
12                   401 S. Carson Street
                     Carson City, Nevada 89701
13                   Tel: (775) 684-6830; Fax: (775) 684-6761
                     kpowers@lcb.state.nv.us
14                   Attorneys for Nevada Legislature

15

16       IT IS SO ORDERED.

17       DATED: March 29, 2019.

18

19                                            _________________________________________
                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                        -8-
